Status of Application

Acknowledgement is made of amendments filed 12/14/2021. Upon entering the amendments, claims 1-16 and 18 are canceled, claims 26-42 are added, and claims 17 and 19 are amended. The claims 17 and 19-42 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/14/2021 was filed after the mailing date of the Office Action on 09/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112 Withdrawn
3.	Claim 2 is canceled, rendering moot the previously issued rejection under USC 112. This ground of rejection is therefore withdrawn. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 20-26, 29, 32-39, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Poston et al (US 2014/0069424).
	Regarding claim 20, Breitenbucher et al teaches a porous body usable for the storage of vaporizable substances. This body is thus a liquid reservoir. The body comprises a glass having an open-pore volume of 50-85% and a mean pore size of 10-350 µm (see Abstract and column 3, lines 10-15). Breitenbucher does not specify the glass transition temperature of the porous glass. However, the Breitenbucher glasses are taught to be equivalent soda lime silicate and borosilicate glasses as those of the instant claims, and meet each compositional limitation therein. Said glasses would thus inherently have equivalent glass transition temperatures.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 20 differs from Breitenbucher because while Breitenbucher teaches the inventive porous body used in a vaporizing (evaporator) unit, it does not specify the presence of a heating element. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in view of Poston et al in order to use the configuration taught therein that comprises a heating element, because Poston teaches a similar vaporizer unit comprising a reservoir and used in similar fragrance generating applications (see paragraph 0074), and provides a more thorough teachings as to the components of said vaporizer unit. Poston teaches a device for vaporizing liquid for inhalation, and teaches that the components of said device include a liquid reservoir along with a heater (see Fig. 1). This teaching would have provided motivation to one of ordinary skill in the art for using such a heating element in the device taught by Breitenbucher, because it shows that such an element is a critical component in creating vapor. Each limitation of instant claim 20 is thus taught by the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 21, Poston teaches that the heating element is arranged appropriately so as to most effectively heat the aerosol-forming substrate (see paragraph 0055). This would motivate and cause one of ordinary skill in the art to experiment with heating element placement and, through routine optimization and experimentation, arrive at a placement in contact with the liquid reservoir. 
	Regarding claim 22, Poston teaches that the heating element can be a metal foil (see paragraph 0057). 
	Regarding claim 23, Poston teaches that the inventive device is in the form of an electronic cigarette (see paragraph 0023). 
	Regarding claim 24, Poston teaches that the inventive device is in the form of a medication administration device (see paragraph 0027). 
	Regarding claim 25, Poston teaches that the inventive device is thermally heated and can be used for vaporization of fragrant substances (see paragraph 0074). 
Regarding claim 26, Breitenbucher teaches a porosity of 30-85%. The content of organic liquid in the porosity of the Breitenbucher porous sintered body would thus be such that its weight would be 50 wt% or greater of that of the sintered body. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
Regarding claim 29, Breitenbucher teaches a porous body that constitutes a liquid reservoir. This porous body is a one-piece shaped part.
Regarding claim 32, as discussed above, the equivalent Breitenbucher glasses that meet each compositional limitation of the instant claims necessarily have an equivalent coefficient of linear thermal expansion. The further limitations of said claim are therefore met by the teachings of prior art of record. 
Regarding claim 33, Breitenbucher teaches a mean pore size of 10-350 µm.
Regarding claim 34, Breitenbucher teaches a porosity of 30-85%. This range overlaps and thus renders obvious the range of instant claim 34. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 34 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 35, Breitenbucher teaches embodiments wherein the inventive glass making up the porous body is a borosilicate glass or a soda-lime glass (see column 2, lines 40-50).
Regarding claim 36, Breitenbucher teaches an embodiment wherein the glass comprises 70-75 wt% SiO2, 12-16 wt% Na2O+K2O, 8-11 wt% CaO, 2-5 wt% MgO, and about 1 wt% Al2O-3 (see column 2, lines 42-47).
Regarding claim 37, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O3, 3-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O¬3 (see column 2, lines 47-53).
	Regarding claim 38, Breitenbucher teaches a glass embodiment comprising 70-75 wt% SiO2, 12-16 wt% Na2O+K2O, 8-11 wt% CaO, 2-5 wt% MgO, and about 1 wt% Al2O-3 (see column 2, lines 42-47). The SiO2, Al2O3, and CaO contents fall within the corresponding ranges of the instant claim. The MgO content range overlaps and thus renders obvious that of the instant claim. The Na2O and K2O contents of the Breitenbucher glass are taught in combination. However, these two components are present in ranges given by the aforementioned combined range such that each overlaps the instant claim ranges of 0-15 wt% and 2-14 wt% for Na2O and K2O, respectively. One of ordinary skill would have arrived at sodium and potassium oxide contents that meet the instant claim limitations through routine optimization and experimentation with the amount of each of said oxides in the 12-16 wt% amount taught by Breitenbucher as being the content of these two oxides. Each further component present in instant claim 38 is not contained in the aforementioned Breitenbucher glass, and as the lower bounds for these contents are 0 wt%, the further compositional limitations of the claim are met. Claim 38 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 39, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O3, 3-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O-3 (see column 2, lines 47-53). The SiO2, Al2O3, and B2O3 contents overlap and thus render obvious the corresponding ranges of the instant claim. The alkali metal oxide content necessarily constitutes the amounts of K2O and Na2O in the Breitenbucher glass; this combined range overlaps the combined amount of the K2O and Na2O amount ranges of the instant claim. Thus, routine optimization and experimentation with the amounts of these two alkali metal oxides in the overlapping range of Breitenbucher would lead one of ordinary skill in the art to a glass with potassium oxide and sodium oxide contents also overlapping the corresponding ranges of instant claim 39. Similarly, the overlapping range for alkaline earth metal oxide content in Breitenbucher necessarily includes the MgO content. Thus, routine optimization in choosing a MgO content from this overlapping prior art range would lead to a glass wherein the MgO content was 2-10 wt%. 
	Each further limitation of claim 39 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 41, Breitenbucher teaches an embodiment wherein the glass comprises 70-85 wt% SiO2, 5-15 wt% B2O33-7 wt% alkali metal oxides, 0-4 wt% alkaline earth metal oxides, and 2-5 wt% Al2O-3 (see column 2, lines 47-53). The SiO2, Al2O3, and B2O3 contents overlap and thus render obvious the corresponding ranges of the instant claim. The alkali metal oxide content necessarily constitutes the amounts of K2O and Na2O in the Breitenbucher glass; this combined range overlaps the combined amount of the K2O and Na2O amount ranges of the instant claim. Thus, routine optimization and experimentation with the amounts of these two alkali metal oxides in the overlapping range of Breitenbucher would lead one of ordinary skill in the art to a glass with potassium oxide and sodium oxide contents also overlapping the corresponding ranges of instant claim 41. Similarly, the overlapping range for alkaline earth metal oxide content in Breitenbucher necessarily includes the MgO content. Thus, routine optimization in choosing a MgO content from this overlapping prior art range would lead to a glass wherein the MgO content was 2-10 wt%. 
	Each further limitation of claim 41 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
7.	Claims 27 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Poston et al (US 2014/0069424) and in further view of Gygax et al (US 7601297).
	Regarding claim 27, the claim differs from Breitenbucher et al in view of Poston et al because neither teaches an organic liquid comprised in the liquid reservoir that is one of those listed in said claim 27. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher et al in further view of Gygax et al in order to use the carrier liquids specified therein, because Gygax teaches a similar device for dispensing fragrances, and provides specific teachings as to the carrier liquid types to be used. Gygax teaches a fragrance dispensing device comprising a reservoir and teaches that liquid carriers such as propylene glycol can be used to contain the fragrant compounds. This teaching would have provided motivation to one of ordinary skill in the art to use these carrier liquids for this purpose in the Breitenbucher reservoir and device containing the same, because the lack of specific teaching in Breitenbucher as to the appropriate liquid for use would cause one to look to other teachings for guidance in this matter. Gygax provides such a guiding teaching, and one would have had a reasonable expectation of success in the modification because Breitenbucher and Gygax are drawn to equivalent types of vaporizing devices. Each limitation of instant claim 27 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 30, as discussed above, Breitenbucher teaches an equivalent sintered porous body that comprises therein propylene glycol. This equivalent porous body would also necessarily be equivalent in terms of ability to absorb propylene glycol, and could thus necessarily absorb 50% of the mass of the body in 3 hours at 20 °C. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 31, the equivalent Breitenbucher glass, having equivalent porosity and size features to that of the instant claim, necessarily also has equivalent propylene glycol adsorption and desorption properties. The further limitations of claim 8 are therefore met by the prior art of record.
 8.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Poston et al (US 2014/0069424) and Gygax et al (US 7601297) and in further view of Goniewicz et al (Nicotine Levels in Electronic Cigarettes).
	Regarding claim 28, while Breitenbucher et al in view of Poston et al would teach to one of ordinary skill in the art a reservoir device for dispensing nicotine and that uses the sintered porous glass material of Breitenbucher, the claim differs from the prior art applied above because a specific concentration of nicotine in an organic carrier is not disclosed. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in further view of Goniewicz et al in order to use nicotine concentrations taught therein, because Goniewicz et al teaches concentrations of common and commercially available liquids used in vaporization devices. Goniewicz teaches that nicotine levels in electronic cigarettes (of which the device taught by Breitenbucher is one as modified in view of Poston) generally use cartridges (reservoirs) containing nicotine in a concentration falling with the range of 1-30 mg/mL (see Table 1). This would indicate to a skilled artisan that these values should be what is used for the concentration of nicotine when using the Breitenbucher vaporizing device in this application as modified in view of Poston. Each limitation of instant claim 28 is thus taught by the prior art of record. Claim 28 is there obvious and not patentably distinct. 
Allowable Subject Matter
9.	Claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest liquid reservoir meeting each limitation of instant claim 20 and further meeting the SiO2, B2O3, Al2O3, and BaO limitations of instant claim 40. The prior art also does not teach or suggest a liquid reservoir meeting each limitation of instant claim 20 and further meeting the SiO2, B2O3, Al-2O3, MgO, CaO, BaO, SrO, ZnO, and MgO+CaO+BaO limitations of instant claim 42.
10.	Claims 17 and 19 are allowed. The prior art, either alone or in combination, fails to teach or suggest a liquid reservoir comprising a sintered body comprising an open-pore sintered glass having a porosity of greater than 50 vol%, an average pore size of 1-450 µm, and a glass transition temperature of 450 °C or greater, wherein said glass further meets the SiO2, B2O3, Al2O3, and BaO limitations of instant claim 17, and wherein the sintered body comprises an absorbed organic carrier liquid therein. The prior art also does not teach or suggest a liquid reservoir comprising a sintered body comprising an open-pore sintered glass having a porosity of greater than 50 vol%, an average pore size of 1-450 µm, and a glass transition temperature of 450 °C or greater, wherein said glass further meets SiO2, B2O3, Al-2O3, MgO, CaO, BaO, SrO, ZnO, and MgO+CaO+BaO limitations of instant claim 19.
Response to Arguments
11.	Applicant’s arguments filed 12/14/2021 have been fully considered but are not persuasive.
	Applicant argues that because Breitenbucher et al teaches a reservoir for perfume/fragrance that is used in atmospheric conditions, the reservoir sintered glass taught therein could not be used with the vaporizer taught by Poston et al. Applicant contends that this modification would change the principle of operation of Breitenbucher. However, contrary to these assertions, one of ordinary skill would have found it well within their ability to use the Breitenbucher sintered porous glass with the vaporizer structure taught by Poston, with a heating element included therein. The Breitenbucher reservoir body is a porous material specifically configured to hold vaporizable liquid of the type used in the Poston device, and further provides specifics as to pore size and porosity that would be optimized for release of such liquid. Thus, while the release of liquid from the reservoirs is affected by the heating element in Poston, but without a heating element in Breitenbucher, this would not constitute changing the principle of operation to one of ordinary skill in the art, because the release of liquid is the operative action, and this would occur equivalently from the Breitenbucher sintered porous glass whether used atmospherically or in the device as taught by Poston. Thus the combination that is the basis for the previously applied grounds of prior art rejection would, in fact, be workable to a skilled artisan, and each limitation of the instant claim 20 is therefore met by the teachings of the prior art of record. 
	Applicant further argues that it has not been shown how Breitenbucher and Poston can be combined while eliminating the wick portion of Poston. However, applicant has not shown that the lack of a wick is necessary for the modification of Breitenbucher in view of Poston. The lack of a wick is an intended result of applicant’s disclosed device, but this feature is not present in the instant claims, and a configuration comprising a heater, the porous sintered glass of Breitenbucher, and a wick would still meet each present claim limitation. Thus this argument is also not persuasive. 
	The grounds of rejection previously issued are therefore maintained for the reasons set forth above. 
					Conclusion
12.	Claims 40 and 42 are objected to. Claims 17 and 19 are allowed. Claims 20-39 and 41 are rejected. 
13.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained for claims 20-25. Therefore, THIS ACTION IS MADE FINAL. 
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW2 March 2022